Citation Nr: 1434532	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  11-24 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

Entitlement to disability rating in excess of 20 percent for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Coyle, Counsel







INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.   
This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In February 2014, the Veteran communicated an intent to seek VA compensation for hearing loss and high cholesterol, as well as a higher rating for his service-connected posttraumatic stress disorder.  As no action has been taken on these claims, they are referred to the agency of original jurisdiction (AOJ).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In his August 2011 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge sitting at the local RO.  No steps were taken to schedule the Veteran for a hearing, and the Veteran has not withdrawn his request.  Remand is required so that the Veteran may be provided an opportunity to present testimony during a Travel Board hearing.  See 38 C.F.R. § 20.704.  

Accordingly, the case is REMANDED for the following action:

Place the Veteran's name on the docket for a hearing at the RO before the Board, according to the date of his request for such a hearing.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

